DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
Response to Arguments
Applicant’s arguments (March 24, 2022) with respect to claims 8-14, 22-28, 36-41, and 71 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14, 22-28, 36-41, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Marsh (2007/0033531, of record) in view of Patwardhan (7,970,894, of record) and Throckmorton et al. (2005/0138663) [Throckmorton].
Regarding claims 8, 22, and 36, Marsh discloses a method for displaying secondary content over a local area network (LAN, paragraphs 0057 and 0071), the method comprising: 
receiving a unicast stream from a second device over the LAN at a first device, the unicast stream being secondary content generated based on identification information of the first device (paragraph 0140); 
generating a display at the first device integrating the secondary content with primary content; and 
outputting the display with the first device (paragraph 0069).
Marsh fails to disclose multicasting a LAN-specific content beacon over the LAN from a first device within the LAN, wherein the LAN specific content beacon includes information of content available to be shared over the LAN from the first device; receiving a response to the content beacon from a second device within the LAN requesting identification information of the first device; and in response to receiving the response to the content beacon from the second device within the LAN, unicasting identification information of the first device to the second device over the LAN.
In an analogous art, Patwardhan teaches connecting a first device to a second over a LAN via multicasting a LAN-specific content beacon over the LAN from the first device within the LAN; receiving a response to the content beacon from the second device within the LAN requesting identification information of the first device; and in response to receiving the response to the content beacon from the second device within the LAN, unicasting identification information of the first device to the second device over the LAN (authentication handshake, col. 2 lines 33-43), preventing unauthorized access to said LAN.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Marsh to include multicasting a LAN-specific content beacon over the LAN from a first device within the LAN; receiving a response to the content beacon from a second device within the LAN requesting identification information of the first device; and in response to receiving the response to the content beacon from the second device within the LAN, unicasting identification information of the first device to the second device over the LAN, as suggested by Patwardhan, for the benefit of preventing unauthorized access to said LAN.
Marsh and Patwardhan fail to disclose the LAN specific content beacon includes information of content available to be shared over the LAN from the first device.
In an analogous art, Throckmorton teaches automatically advertising the availability of services provided by media devices over a local network upon initialization (paragraph 0033) to grant wider access to content offerings to all devices with a network (paragraph 0003).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Marsh and Patwardhan to include the LAN specific content beacon includes information of content available to be shared over the LAN from the first device, as suggested by Throckmorton, for the benefit of wider access to content offerings to all devices within the LAN.

Regarding claims 9, 23, and 37, Marsh, Patwardhan, and Throckmorton disclose the method, system, and computer readable medium of claims 8, 22, and 36, wherein the multicast LAN-specific content beacon comprises a request for the secondary content (Marsh, content request is a request for both primary and secondary content, paragraphs 0069 and 0125-0126).

Regarding claims 10, 24, and 38, Marsh, Patwardhan, and Throckmorton disclose the method, system, and computer readable medium of claims 8, 22, and 36, wherein the response to the content beacon comprises an identifier uniquely identifying the second device (part of handshaking process, Patwardhan col. 2 lines 33-43).

Regarding claims 11, 25, and 39, Marsh, Patwardhan, and Throckmorton disclose the method, system, and computer readable medium of claims 8, 22, and 36, wherein unicasting identification information of the first device to the second device over the LAN comprises: unicasting identification information uniquely identifying the first device; and unicasting information related to the primary content being generation for display on the first device prior to receiving the secondary content (Marsh, paragraph 0137).

Regarding claims 12, 26, and 40, Marsh, Patwardhan, and Throckmorton disclose the method, system, and computer readable medium of claims 8, 22, and 36, wherein generating a display at the first device integrating the secondary content with other content comprises: generating a combined content stream comprising the secondary content and the primary content from the application; and generating for display the combined content stream at the display of the first device (Marsh, paragraph 0069).

Regarding claims 13, 27, and 41, Marsh, Patwardhan, and Throckmorton disclose the method, system, and computer readable medium of claims 8, 22, and 36, wherein the received secondary content is based on data related to processed content associated with the first device (Marsh paragraph 0068).

Regarding claims 14, 28, and 71, Marsh, Patwardhan, and Throckmorton disclose the method, system, and computer readable medium of claims 8, 22, and 36, wherein retrieval of secondary content is subject to a rules engine (Marsh paragraph 0150) which can limit the type of secondary content based on the type of client device or user profile data (Marsh paragraph 0158), but fail to explicitly disclose wherein the LAN specific content beacon includes information of content to which the first device has access rights to and the received secondary content is based on content to which the first device has access rights to. 
Examiner takes official notice that limiting access to content based on explicitly defined access rights was notoriously well known in the art at the time of effective filing. It would have been obvious at the time of effective filing to include wherein the LAN specific content beacon includes information of content to which the first device has access rights to and the received secondary content is based on content to which the first device has access rights to.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method, system, and computer readable medium of Marsh, Patwardhan, and Throckmorton to include in the LAN specific content beacon information of content to which the first device has access rights to and the received secondary content is based on content to which the first device has access rights to. This provides the benefit of filtering out unavailable contents so as to not waste a user’s time when browsing contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421